Citation Nr: 1816287	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  10-44 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide agent exposure, or as secondary to service-connected diabetes mellitus disability and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1967 to March 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal was remanded in October 2017 and it is now returned to the Board for further appellate review.

As noted in the October 2017 remand, in March 2009, the Veteran filed a claim for service connection for diabetes and service connection for high blood pressure (hypertension).  In a January 2010 rating decision, the RO denied both claims.  Thereafter, the Veteran filed a timely Notice of Disagreement (NOD) in January 2010 as to both claims.  In June 2010, the RO granted service connection for diabetes and assigned a 20 percent rating, effective March 3, 2009; such award represents a complete grant of the benefits sought.  In November 2010, the Veteran filed a VA Form 9 and requested a travel Board hearing; however, that request was later withdrawn by the Veteran in September 2011.  As such, there are no pending hearing requests at this time.

The Board also notes the Veteran filed a NOD in November 2010 as to the denials service connection for bilateral peripheral neuropathy of the lower extremities, sleep apnea, and lung/breathing problems in the June 2010 rating decision. A statement of the case was issued in July 2014 and the Veteran did not file a substantive appeal to these determinations and thus are not on appeal before the Board.  See 38 C.F.R. § 20.200 (2017) (an appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.). 

In the October 2017 Board remand, the Board also noted that an October 2017 Informal Hearing Presentation, submitted by the Veteran's representative, also included the issue of "Entitlement to an increased rating for diabetes mellitus type II evaluated at 20 percent from March 3, 2009."  However, as noted, the Veteran's claim for service connection for diabetes was granted in June 2010 and the Veteran has not filed a notice of disagreement as to the rating or effective date assigned in that decision.  As such, the Board determined that the claim for an increased rating in excess of 20 percent for diabetes was not on appeal. 

The Board has recharacterized the claim to include all theories of entitlement to service connection as raised in the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's October 2017 remand, an opinion was obtained in November 2017 to address whether the Veteran's hypertension is related to his conceded in-service herbicide agent exposure or caused or aggravated by his service connected diabetes mellitus.  In the November 2017 VA opinion, the clinician provided negative opinions on these questions and determined that his hypertension was caused by his obesity and provided adequate rationale.

The Board, however, notes that the Veteran is service-connected for PTSD and there is evidence showing a possible association between the Veteran's PTSD and his hypertension, as the VA's own regulatory documents has indicated a possible association between psychiatric disorders and heart disease.  See Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040 (June 28, 2005); Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60083 (Oct. 7, 2004) (association between PTSD and cardiovascular disease in prisoners of war).  See also VA National Center for PTSD, Kay Jankowski, PTSD and Physical Health ("A number of studies have found an association between PTSD and poor cardiovascular health").  Therefore, an additional VA opinion is warranted to address this question.  38 C.F.R. § 3.159(c)(4)(i)(C) (examination or opinion warranted where evidence indicates disability or symptoms may be associated with another service-connected disability).

In addition, the Board notes that although obesity is not a disability for VA compensation purposes, obesity may act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis under 38 C.F.R. § 3.310(a).  VAOPGCPREC 1-2017.  See also Marcelino v. Shulkin, No. 16-2149 (Vet. App. Jan. 23, 2018) (affirming the Board's decision that service connection is not warranted for obesity as it is not in and of itself a disability for VA purposes, but not addressing VAOPGCPREC 1-2017).

Here, 2008 to 2009 VA treatment records reflect notations of obesity and while reporting his PTSD symptoms, the Veteran explained that he overeats and does not know when to stop eating and he drinks alcohol excessively.  In assessing his PTSD, the treating clinicians noted the Veteran overeats.  

In light of the above, an opinion also addressing the question of whether the Veteran's hypertension is caused or aggravated by obesity, as an intermediate step from the service-connected PTSD, is warranted.  See id.

 Accordingly, the appeal is REMANDED for the following action:

1.  Request an opinion from an appropriate VA physician as to the etiology of the Veteran's hypertension.  The physician should review the electronic records contained in VBMS and the Virtual VA system, including a copy of this remand.  

After reviewing the relevant evidence of record, the physician should provide an opinion as to:

(a) Whether it is as least as likely as not (50 percent probability or more) that the current hypertension is either (i) caused or (ii) aggravated, by the Veteran's service-connected PTSD.  The physician should specifically comment on the VA documents cited above indicating an association between PTSD and heart disease.  

(b) Whether it is at least as likely as not (50 percent probability or more) the Veteran's obesity was either (i) caused or (ii) aggravated by his PTSD, and thus, in turn caused or aggravated his hypertension? 

In answering the above, the physician should address the VA treatment records reflecting that the Veteran reported overeating and drinking alcohol excessively when reporting his PTSD symptoms, as well as the VA opinions indicating that his hypertension is caused and aggravated by his obesity. 

A complete rationale should accompany any opinion provided.

The physician is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinions.

2.  After completing the above action, and any other development deemed necessary, readjudicate the claim.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





